Appeal by the People from an order of the County Court, Nassau County (Berkowitz, J.), entered January 31, 2013, which granted the defendant’s motion pursuant to CPL 440.20 to set aside a sentence of the same court imposed March 20, 2007, as modified by decision and order of this Court dated May 27, 2008, and as further modified by order of the County Court, Nassau County (Berkowitz, J.) entered October 31, 2011, upon his conviction of robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, to the extent of setting aside the sentence imposed upon the defendant’s conviction of robbery in the first degree and directing a reduction of that sentence from a determinate term of imprisonment of 17 years plus a period of five years of postrelease supervision to a determinate term of imprisonment of 15 years plus a period of five years of postrelease supervision.